APPEAL OF CLARK & CO.Clark & Co. v. CommissionerDocket No. 5785.United States Board of Tax Appeals4 B.T.A. 356; 1926 BTA LEXIS 2308; July 23, 1926, Decided *2308 Leon F. Cooper, Esq., and R. E. Glessner, Esq., for the petitioner.  Thomas P. Dudley, Jr., Esq., for the Commissioner.  PHILLIPS *356  Before PHILLIPS and TRAMMELL.  PHILLIPS: Taxpayer appeals from the determination of deficiencies in income and profits taxes of $2,287.37 for 1919 and $3,674.74 for 1920.  The sole question involved is the March 1, 1913, value of taxpayer's building, the Commissioner having used cost, as shown by taxpayer's books, for the purpose of computing depreciation.  FINDINGS OF FACT.  The taxpayer is a corporation, organized in 1891 under the laws of the State of New Jersey, with its principal office at Newark, and since its organization has been engaged in the retail lumber and mill-work business.  During 1919 and 1920 the taxpayer owned and used in the conduct of its business certain buildings erected upon its property prior to March 1, 1913.  The fair market value of such buildings on March 1, 1913, and the probable useful life thereof on that date were as follows: Description.Probablelife (years).Value.Office building, lumber sheds, stable, dwelling,plant, mill, boiler and engine room30$22,500.00Storage shed20450.00Lumber racks204,000.00Open racks103,000.00Moulding shed382,000.00Drying kiln181,500.00Carpenter shop, platform and fence123,500.00*2309 The net income and the deficiencies for 1919 and 1920 should be recomputed by allowing depreciation on the March 1, 1913, values.  Order of redetermination will be entered on 15 days' notice, under Rule 50.